Citation Nr: 1734504	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  09-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure, to include as due to herbicide exposure or as secondary to service-connected hypertension.

2.  Entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure, to include as due to herbicide exposure or as secondary to service-connected hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq., Attorney

WITNESS AT HEARING ON APPEAL

Veteran, sister and former spouse


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2008 and February 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California and Nashville, Tennessee respectively. The Nashville, Tennessee RO certified the case to the Board.  
 
The Veteran testified in October 2011 before the undersigned. A transcript of the hearing was created and is associated with the claims file. 

In December 2013, January 2015 and January 2017 the Board remanded the issue of entitlement to a total disability rating based on individual unemployability for further evidentiary development. As well in January 2017 the Board remanded the issue of entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure for issuance of a statement of the case. See Manlincon v. West, 12 Vet. App. 238 (1999). The Veteran timely perfected an appeal as to that issue and the case has now been returned to the Board for further appellate action. 

The issues of entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure, and entitlement to a total disability rating based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed February 2011 rating decision denied service connection for microstenosis secondary to rheumatic heart disease with atrial septal defect (claimed as ischemic heart disease) as a result of exposure to herbicides. 

2.  Evidence received since the unappealed February 2011 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure.


CONCLUSION OF LAW

The February 2011 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a heart condition was denied in a February 2011 rating decision on the basis that the evidence failed to demonstrate a diagnosis of ischemic heart disease, or a nexus between any diagnosed heart condition and service. The February 2011 rating decision was not appealed, and it is final. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.

The Veteran submitted a claim to reopen the issue of entitlement to service connection for ischemic heart disease in October 2015. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The February 2011 rating decision referred to a 2010 VA heart examination which found no history of hypertension and no evidence of congestive heart failure. By contrast, in January 2012 a VA examiner diagnosed the Veteran with hypertension and noted an initial diagnosis of hypertension in 1988. In a February 2013 addendum, a separate VA examiner opined that the Veteran's hypertension was at least as likely as not related to his service-connected posttraumatic stress disorder and in March 2013 VA granted service connection for hypertension. At a January 2016 VA examination the Veteran was diagnosed with congestive heart failure, supraventricular arrhythmia and valvular heart disease. 

Given the fact that the threshold for reopening a claim is low, Shade, the Board finds that there is new and material evidence of record which relates to the issue of the unestablished etiological element, necessary to substantiate the appellant's claim. This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material.  The claim of entitlement to service connection for a heart condition to include congestive heart failure, supraventricular arrhythmia and valvular heart disease is therefore reopened. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for ischemic heart disease, also characterized as valvular heart disease with supraventricular arrhythmia and congestive heart failure is reopened.


REMAND

The Veteran asserts that he has a heart condition which is etiologically related to his active-duty service, to include due to Agent Orange exposure.

The Veteran underwent a VA examination with regard to his heart conditions in February 2016. There the examining nurse practitioner diagnosed the Veteran with congestive heart failure, supraventricular arrhythmia, valvular heart disease, and post operative residuals of a mitral valve replacement. The nurse practitioner found that no currently diagnosed heart disorder would qualify within the generally accepted medical definition of ischemic heart disease. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994). The February 2016 examiner opined that the Veteran did not suffer from ischemic heart disease, but did not provide any opinion addressing the other etiological theories of the Veteran's diagnosed heart conditions. In particular, the nurse practitioner did not provide any opinion as to whether the Veteran's diagnosed heart conditions were caused by Agent Orange exposure, or were caused or aggravated by the Veteran's service-connected hypertension. 

Moreover, in declining to diagnose ischemic heart disease, the 2016 examiner was asked to address the February 2006 VA treatment record noting an impression of mild coronary artery disease. The examiner noted that June 2005 treatment records indicated a hereditary or congenital malformation of the right coronary artery, but did not note coronary artery disease. However, the nurse practitioner did not adequately speak to the June 2005 CT scan noting coronary artery calcification. In particular, the examiner did not explain why such coronary artery calcification did not constitute evidence of coronary artery disease.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Therefore, remand is warranted to obtain an adequate examination to inform the Board's judgment on the complex medical questions raised by the appeal.

The issue of entitlement to a total disability evaluation based on individual unemployability is intertwined with the claim for entitlement to service connection for ischemic heart disease, thus it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding, pertinent VA treatment records, including records from the Mountain Home VA Medical Center, dating since May 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

2. Thereafter, provide a VA cardiologist access to a copy of this remand, as well as the appellant's VBMS and Virtual VA files for review. An in-person examination should be scheduled if, and only if, the reviewing cardiologist deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the cardiologist is to specifically address the following questions:

a) Does the Veteran have a diagnosed heart condition which would qualify within the generally accepted medical definition of ischemic heart disease?

In connection with the foregoing, the cardiologist must address the June 2005 VA CT scan indicating coronary artery calcification as well as the February 2006 VA treatment record noting an impression of coronary artery disease.

b) Is it at least as likely as not (50 percent probability or greater) that any diagnosed non-ischemic heart condition, to include valvular heart disease with supraventricular arrhythmia and congestive heart failure, was caused by or otherwise related to Agent Orange exposure during the Veteran's active duty service?

c) Is it at least as likely as not (50 percent probability or greater) that any diagnosed non-ischemic heart condition, to include valvular heart disease with supraventricular arrhythmia and congestive heart failure, was caused or aggravated by his service-connected hypertension?

If any requested opinion cannot be rendered without resorting to speculation, the cardiologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the cardiologist does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. The AOJ must then review the aforementioned report to ensure that it is in COMPLETE compliance with the directives of this REMAND, and that the cardiologist has documented consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal, to include entitlement to a total disability evaluation based on individual unemployability. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
	DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


